Title: John Adams to Abigail Adams, 5 April 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia April 5. 1794
          
          The Weather is cooler And the Minds of Men are calmed by the inclosed Communication. But
          A Sourd Party will plunge Us if possible. The most uncandid; the most hypocritical Part is acted to take Us in.— Protestations against War by those who are pushing every Thing that can force War, are not the Worst. The southern Men have Art enough to dupe northern ones to bring forwards measures, that the northern Part may have the Odium of bringing on a War. In short the Knavery of some is so abominable and the stupidity of others so contemptible, that I am almost brought to Raynalls Wish.
          The old Debtors to Britain uniting with those who are bribed to France, and both operating on the Populaces of our great Towns, will devote this Country to Calamities as unnecessary as they will be dismal; Unless the Vigilance and Patience of those who have no Object but their Countries Good is supported by the sound Part of the People out of Doors.
          My good and worthy son, I presume sees all I send you— All my hopes are in him: both for my Family and Country
          Yours most affectionately
          
            J. A.
          
        